Citation Nr: 9910904	
Decision Date: 04/20/99    Archive Date: 04/30/99

DOCKET NO.  95-11 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for psychiatric 
disability, to include post-traumatic stress disorder (PTSD), 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1967 to 
January 1969, and from September 1972 to April 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  This case was remanded by the Board in 
August 1997 for further development; it was returned to the 
Board in December 1998.

The Board notes that the veteran, in a January 1998 
statement, appears to have raised the issue of entitlement to 
service connection for stomach and kidney disabilities and 
the issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for 
seizure disability.  These matters are therefore referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's psychiatric disability is productive of 
social and industrial impairment which more nearly 
approximates considerable than severe.


CONCLUSION OF LAW

The criteria for a 50 percent evaluation for psychiatric 
disability have been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. § 4.132, Diagnostic Code 9400, 9411 (1996); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Codes 9400, 9411 (1998); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1998) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.

Factual Background

Briefly, as was noted in the Introduction, the veteran's 
service ended in April 1974.  In February 1987, service 
connection was granted for generalized anxiety disorder, 
evaluated as 10 percent disabling.  This evaluation was 
increased to 30 percent disabling in November 1995; the 30 
percent evaluation has remained in effect since that time.  
In November 1998, while the case was in remand status, 
service connection for PTSD was granted, although the rating 
assigned the veteran's service-connected psychiatric 
disability remained 30 percent.

On file are VA treatment records for January 1984 to February 
1991 which show that the veteran was last treated for 
psychiatric complaints in 1988.  At that time his complaints 
included nightmares, and he was diagnosed with generalized 
anxiety disorder; this disability was described by his 
treating physicians as not representing a significant 
problem.

On file is the report of a December 1994 VA examination, at 
which time the veteran complained primarily of an inability 
to direct his activities prudently.  He informed the examiner 
that he had worked for the same employer for more than eight 
years.  He reported that his supervisor was aware of and 
sympathetic to his psychiatric problems, and he indicated 
that his supervisor controlled his tendency to drift from 
priority needs and concerns.  On mental status examination 
the veteran exhibited extreme hyperactivity and motor 
restlessness, and the examiner diagnosed the veteran with 
generalized anxiety disorder evidenced by restlessness, sleep 
disturbances and difficulty concentrating.

The veteran was afforded a hearing before a hearing officer 
at the RO in September 1995.  At that time, the veteran 
testified that he experienced sleep disturbances and 
restlessness as the result of his psychiatric disability, as 
well as intrusive thoughts and occasional loss of temper.  
The veteran reported maintaining two friendships, but he 
stated that he otherwise dislikes social interaction, and he 
averred that he becomes very nervous when approached from 
behind.  He indicated that he prefers to work alone at his 
place of employment, and he testified that when he does 
interact with other employees, his anxiety causes him to 
stutter and his hands to shake.  The veteran's wife testified 
that the veteran was very high strung and restless, and she 
confirmed that he dislikes social interaction other than with 
family members.  The veteran's wife also suggested that the 
veteran's concentration was impaired.

The veteran was afforded a second VA examination in September 
1995, at which time he informed the examiner that the 
supervisor at his place of employment was in fact 
unsympathetic, although the veteran admitted that his 
supervisor was tolerant of his emotional limitations.  The 
veteran indicated that while he was capable of working, his 
fear of making mistakes had essentially relegated him to 
performing job functions with which he was very familiar, and 
that he was unable to accept new tasks due to the anxiety 
such tasks would provoke; he admitted that he was able to 
perform well-established routine job functions in a minimally 
acceptable manner.  He also indicated that his coworkers 
regularly make derogatory comments about his disability.

The veteran's wife informed the examiner that the veteran 
exhibited restlessness and impaired concentration, and she 
reported that the veteran was unable to complete simple well-
known tasks.  She also reported that the veteran would not 
leave his residence unless accompanied by a family member for 
essential activities, or for his son's scout activities.  She 
indicated, in essence, that the veteran is otherwise socially 
isolated, and exhibits anxiety even at the prospect of 
entertaining visitors in the house.  Following evaluation of 
the veteran the examiner rendered a diagnosis of generalized 
anxiety disorder, which was based on the inability to perform 
the full range of former job functions, an inability to 
accept new job assignments, and symptoms of restlessness, 
agitation, sleep disturbances, impaired concentration and 
social withdrawal.  The examiner assigned the veteran a 
Global Assessment of Functioning (GAF) score of 60.

Pursuant to the Board's August 1997 remand the veteran was 
afforded a VA examination in August 1998.  At that time he 
complained of nightmares occurring twice per week and 
flashbacks which occur up to twice per day; he reported 
experiencing a state of total disassociation during his 
flashbacks, although he recovers quickly.  The veteran also 
complained of sleep difficulty, anxiety and agitation.  He 
reported occasional anger outbursts and complained of 
impaired impulse control characterized by rapid loss of 
temper, but he indicated that he had exerted a modest degree 
of control over these episodes, and he denied a history of 
physical violence other than with respect to one incident in 
which he struck his father during a flashback episode.  The 
veteran described his symptoms as fairly severe, and he 
stated that he was frightened and agitated on a daily basis, 
although he admitted that he continued to maintain a routine 
life, largely because of his supportive wife.  The veteran 
reported that he had worked for the same employer since 1988.  
He indicated that he does not socialize, but that he had 
maintained one friendship since service, and he indicated 
that he associated with that person up to twice per week.  He 
informed the examiner that he was suspicious and 
uncomfortable around people, and that he tends to isolate 
himself to his residence.  

On mental status examination the veteran was alert and 
oriented.  His speech was clear, coherent and goal directed.  
His affect and mood were described as anxious and somewhat 
depressed, although he denied any suicidal or homicidal 
ideation.  The veteran denied experiencing true 
hallucinations or delusions.  His memory was described as 
reasonably good.  The examiner diagnosed the veteran with 
PTSD and concluded that his symptoms were severe in nature, 
although the examiner described the social impairment 
occasioned by the veteran's stress as moderate to marked, 
evidenced by isolative tendencies.  The examiner assigned the 
veteran a current GAF score of 70, with a GAF score ranging 
from 65-70 for the prior year; the examiner based this score 
on the veteran's demonstrated ability to successfully 
maintain employment and to maintain a secure relationship 
with his family.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

The Board notes that effective November 7, 1996, VA revised 
the criteria for diagnosing and evaluating psychiatric 
disabilities.  61 Fed. Reg. 52695 (1996).  On and after that 
date, all diagnoses of mental disorders for VA purposes must 
conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  61 Fed. 
Reg. 52700 (1996) (codified at 38 C.F.R. § 4.125).  The new 
criteria for evaluating service-connected psychiatric 
disability are codified at newly designated 38 C.F.R. § 4.130 
(1998).  In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991), the Court held that where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant 
applies unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary did so.

In the present case, the Board notes that the RO evaluated 
the veteran's claim under the previous regulations in making 
its rating decision of February 1995.  The March 1995 
Statement of the Case and November 1995 Supplemental 
Statement of the Case referred to the regulations then in 
effect.  In January 1997 and November 1998 the RO issued 
supplemental statements of the case which considered the 
veteran's claim under the new schedular criteria.  
Accordingly, there is no prejudice to the veteran under 
Bernard v. Brown, 4 Vet. App. 384 (1993), and in light of 
Karnas, the Board will proceed to analyze the veteran's claim 
under both sets of criteria to determine if one is more 
favorable to the veteran.

A.  Previous Psychiatric Disability Rating Criteria.

The field of mental disorders represents the greatest 
possible variety of etiology, chronicity and disabling 
effects.  38 C.F.R. § 4.125 (1996).  The severity of 
disability is based upon actual symptomatology, as it affects 
social and industrial adaptability.  38 C.F.R. § 4.130 
(1996).  In evaluating impairment resulting from the ratable 
psychiatric disorders, social inadaptability is to be 
evaluated only as it affects industrial adaptability based on 
all of the evidence of record.  38 C.F.R. § 4.129 (1996).

The diagnostic codes found at 38 C.F.R. § 4.132 (1996) 
provide that a 30 percent rating is warranted for definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people.  The psychoneurotic 
symptoms must result in such reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite industrial impairment.  A 50 percent rating is 
warranted when the ability to establish or maintain effective 
or favorable relationships with people is considerably 
impaired; and where, by reason of psychoneurotic symptoms, 
the reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial impairment.  
A 70 percent rating is warranted when the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired.  In such cases, the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 100 percent schedular evaluation is 
warranted when the attitudes of all contacts, except the most 
intimate, are so adversely affected as to result in virtual 
isolation in the community; there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in a profound retreat from mature behavior; or 
there is a demonstrable inability to obtain or retain 
employment.  38 C.F.R. § 4.132 (1996).  The Board notes that 
each of the three criteria for a 100 percent rating is an 
independent basis for granting a 100 percent rating.  See 
Johnson v. Brown, 7 Vet. App. 95 (1994).   

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Veterans Appeals stated that the term "definite" in 
38 C.F.R. § 4.132 was "qualitative" in character, whereas the 
other terms were "quantitative" in character, and invited the 
Board to construe the term "definite" in a manner that would 
quantify the degree of impairment.  In a subsequent opinion, 
the General Counsel of VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (Nov. 9 1993).  The Board is 
bound by this interpretation of the term "definite."  38 
U.S.C.A. § 7104(c).

The Board observes that the evidence of record demonstrates 
that the veteran's disability picture for his service-
connected psychiatric disability, to include PTSD, most 
nearly approximates the criteria for a 50 percent evaluation.  
The veteran's symptoms, as documented on several VA 
examinations on file, include frequent flashbacks, occasional 
nightmares, anxiety, agitation, insomnia, decreased 
concentration and some degree of impaired impulse control.  
The veteran reported difficulty in interacting with coworkers 
and people in general, the September 1995 VA examiner 
concluded that the veteran's psychiatric symptoms effectively 
rendered him unable to perform the full range of former job 
functions and to accept new assignments, and the August 1998 
VA examiner described the veteran's symptoms as severe.  In 
light of the medical evidence demonstrating significant 
reduction in flexibility levels and in the ability to 
establish or maintain effective or favorable relationships, 
the Board is satisfied that the evidence demonstrates that 
the veteran's psychiatric disability produces considerable 
impairment of social and industrial adaptability.  However, 
the Board concludes that a rating in excess of 50 percent is 
not warranted.

In this regard, the Board points out that despite complaints 
of poor impulse control, the veteran denied homicidal 
ideation, has not reported a significant history of physical 
violence, and has reported exercising a moderate level of 
control over his outbursts.  Moreover, despite a depressed 
and anxious affect on examination, the veteran has denied 
suicidal ideation and has not reported the occurrence of 
panic attacks.  The veteran presented as alert and oriented 
on examination, without evidence of hallucinations or 
delusions, and with adequate memory function.  Although the 
veteran's wife reported that he is unable to complete simple 
well known tasks, the Board finds that her testimony is of 
marginal probative value in this regard in light of the 
assessments by the veteran and the September 1995 and August 
1998 VA examiners to the effect that the veteran is, in fact, 
still able to perform his assigned functions in an acceptable 
manner.  Moreover, although the veteran's symptoms were 
described as severe in August 1998, the Board notes that the 
examiner nevertheless indicated that the psychiatric 
disability is productive of only moderate to marked 
impairment, GAF scores assigned the veteran are in accord 
with a moderate level of disability, and none of the other 
medical evidence of record suggests severe impairment in the 
ability to establish and maintain effective or favorable 
relationships or in the ability to obtain or maintain gainful 
employment.

The Board notes that the veteran maintains no social contacts 
from work and few social contacts outside of work, and has 
essentially contended that he is isolated.  However, the 
record reflects that the veteran, while he encounters 
difficulty with relating to coworkers, nevertheless is 
demonstrably capable of performing his duties, and in fact 
has a supervisor who is tolerant of the veteran's emotional 
limitations.  With respect to social interaction outside of 
work, the record reflects that the veteran's family is very 
supportive, and that the veteran does maintain a friendship 
outside of his family.  Moreover, the veteran reportedly does 
leave his residence when accompanied by family members.  
Although the veteran's psychiatric symptoms clearly involve 
marked social impairment, VA examiners nevertheless have 
indicated that the veteran is able to maintain a secure 
relationship with his family.

Although the veteran's flexibility levels at work are clearly 
impaired, the record reflects that the veteran has been 
employed in the same position for many years, and is able to 
perform assigned duties in an acceptable manner.  Moreover, 
while the veteran describes his supervisor as unsympathetic, 
he nevertheless reports that his supervisor is tolerant of 
his limitations and controls his tendency to drift from 
assigned duties.  In addition, the examiner at the veteran's 
August 1998 VA examination concluded that while the veteran's 
symptoms were severe, he nevertheless was demonstrably able 
to maintain employment, assigning a GAF score consistent with 
this evaluation.  Accordingly, the Board concludes that a 50 
percent evaluation for the veteran's service-connected 
psychiatric disability, to include PTSD, is warranted under 
the previous criteria. 


B.  New Rating Criteria.

As noted previously, effective November 7, 1996, VA revised 
the criteria for diagnosing and evaluating psychiatric 
disabilities.  The new rating criteria for psychiatric 
disability are found at 38 C.F.R. § 4.130 (1998).

Under 38 C.F.R. § 4.130, Diagnostic Codes 9400, 9411 (1998), 
a 30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent  periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation  normal), due 
to such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and  hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation is warranted for 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

Although the evidence shows that the veteran complains of 
impaired impulse control and difficulty in establishing or 
maintaining effective relationships, the Board notes that the 
veteran's psychiatric symptoms do not reflect any of the 
criteria for a higher rating under the new regulations such 
as suicidal ideation, obsessional rituals which interfere 
with routine activities, intermittently illogical, obscure, 
or irrelevant speech, spatial disorientation, or neglect of 
personal appearance and hygiene.  Although the veteran 
reported occasionally losing his temper, as noted previously 
he has denied any homicidal ideation or significant history 
of violence, and the veteran admittedly maintains a moderate 
level of control over his outbursts.  In addition, despite 
evidencing anxiety and depressed affect, there is no 
indication that the veteran exhibits near continuous panic or 
depression.  As noted previously, although the veteran 
maintains no social contacts at work and few outside of his 
home, his family relationships have been maintained and he 
has at least one friend.  In addition, despite a clear 
reduction in flexibility levels at work, the veteran is 
nevertheless able to perform his assigned tasks in an 
acceptable manner.  The veteran has not manifested any 
delusions or hallucinations, and has presented as alert and 
oriented, without any speech abnormalities, and recent VA 
examinations have consistently assigned GAF scores consistent 
with the conclusion that the impairment occasioned by the 
veteran's psychiatric disability is moderate in nature.  
Accordingly, the Board concludes that an evaluation in excess 
of 50 percent for the veteran's service-connected psychiatric 
disability, to include PTSD, is not warranted under the new 
criteria.


ORDER

Subject to the provisions governing the payment of monetary 
benefits, a 50 percent disability rating for psychiatric 
disability is granted. 



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

